282 F.2d 840
John F. ENGLISH et al., Appellants,v.BOARD OF MONITORS and Kirkland Ellis, Hodson, Chaffetz and Masters, Appellees.
No. 15670.
United States Court of Appeals District of Columbia Circuit.
Argued June 8, 1960.
Decided June 14, 1960.

Appeal from the United States District Court for the District of Columbia; F. Dickinson Letts, J.


1
Mr. Raymond W. Bergan, Washington, D. C., with whom Messers. Edward Bennett Williams and Harold Ungar, Washington, D. C., were on the brief, for appellants.


2
Mr. Herbert J. Miller, Jr., Washington, D. C., with whom Mr. Raymond G. Larroca, Washington, D. C., was on the brief, for appellee Board of Monitors.


3
Mr. Seymour J. Spelman, Alexandria, Va., was on the brief for appellees Steve Milone, et al.


4
Mr. Godfrey P. Schmidt, New York City, entered an appearance for appellees Edward McFarland, et al.


5
Before EDGERTON, WILBUR K. MILLER, and FAHY, Circuit Judges.


6
PER CURIAM.


7
This case came on for consideration on the original record and was argued by counsel.


8
Upon consideration whereof, it is Ordered by the court that payment by the International Brotherhood of Teamsters of the sum of $18,585.43, to the law firm of Kirkland, Ellis, Hodson, Chaffetz & Masters, employed by the Board of Monitors with the approval of the District Court, ordered to be paid by the District Court on March 9, 1960, for fees for legal services rendered and out-of-pocket expenses incurred by said law firm from July 23, 1959, to September 18, 1959, is approved, provided, however, that, as discussed at oral argument on this appeal, should subsequent consideration of this appeal result in disallowance by this court of any part of said amount the part so disallowed shall be credited upon the amount of fees due for approved legal services rendered to the Board of Monitors by said firm subsequent to September 18, 1959.